          Case 3:19-cv-00355-VC Document 18 Filed 03/05/19 Page 1 of 9




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      A Limited Liability Partnership
 2    Including Professional Corporations
   JAY T. RAMSEY, Cal. Bar No. 273160
 3 1901 Avenue of the Stars, Suite 1600
   Los Angeles, California 90067-6055
 4 Telephone:     310.228.3700
   Facsimile:     310.228.3701
 5 jramsey@sheppardmullin.com

 6 KLEIN MOYNIHAN TURCO LLP
   NEIL E. ASNEN (pro hac vice to be filed)
 7 450 Seventh Avenue, 40th Floor
   New York, New York 10123
 8 Telephone:   212-246-0900
   Facsimile:   212-216-9559
 9 nasnen@kleinmoynihan.com

10 Attorneys for Defendant
   DIGITAL MEDIA SOLUTIONS LLC
11 DIGITAL MEDIA SOLUTIONS LLC

12
                             UNITED STATES DISTRICT COURT
13
                           NORTHERN DISTRICT OF CALIFORNIA
14

15                                              Case No.: 3:19-cv-355-VC
   MARTA GREENBERG, an individual,
16 JOHN JUDGE, an individual,                   DEFENDANT DIGITAL MEDIA
   KAREN MANDEL, an individual,                 SOLUTIONS, LLC’S MEMORANDUM
17 ANDREW MONROE, an individual, and            OF POINTS AND AUTHORITIES IN
   KATIE VAN CLEAVE an individual;              OPPOSITION TO PLAINTIFFS’
18                                              MOTION TO REMAND
                  Plaintiffs,
19
          v.
20                                              Action Filed: December 12, 2018
   DIGITAL MEDIA SOLUTIONS LLC, a
21 Delaware limited liability company, BILCO
   MEDIA INC., a business entity of unknown
22 organization, ALLAN HUGHES, an individual,
   and DOES 1-100,
23
                  Defendants.
24

25

26

27

28
                                                                     Case No. 3:19-cv-355-VC
     SMRH:228658066.1                             DMS'S OPPOSITION TO MOTION TO REMAND
                    Case 3:19-cv-00355-VC Document 18 Filed 03/05/19 Page 2 of 9




 1              Defendant Digital Media Solutions, LLC (“DMS”) respectfully submits this

 2 Memorandum of Points and Authorities in opposition to Plaintiffs’ motion for an order pursuant

 3 to 28 U.S.C. § 1447(c) to remand this action to California state court (the “Motion”).

 4 I.           INTRODUCTION

 5              Plaintiffs acknowledge that this matter was properly removed from the state court and

 6 that the Court has original diversity jurisdiction over their claims by virtue of the amount of

 7 damages sought under Plaintiffs claims under Cal. Bus. & Prof. Code § 17529.5 (“17529.5”).

 8 Notwithstanding this, Plaintiffs bring the instant Motion arguing that they purportedly lack

 9 Article III standing to assert claims for violation of 17529.5. According to Plaintiffs, despite

10 their alleged receipt of emails that purportedly contained both header information with fraudulent

11 or materially misleading information and subject lines containing deceptive information likely to

12 deceive them, and despite alleging in their Complaint that Defendants caused them injuries

13 stemming from the receipt of such emails,1 they suffered no injury in fact for purposes of Article

14 III standing.

15              Plaintiffs’ Motion rests on the faulty premise that the California Legislature, in enacting

16 17529.5, concluded that emails that violate the statute are merely an annoyance which do not

17 otherwise implicate any protectable interest sufficient to satisfy standing requirements. This is

18 belied by the legislative findings enumerated at Cal. Bus. & Prof. Code § 17529(b), (d), (e) and

19 (g), each of which do not limit the language used to describe the injury caused by such emails to

20 mere annoyance. To the contrary, the legislative findings provide a number of harms that the

21 Legislature identified and was seeking to remedy. Such findings include, but are not limited to,

22 “increasing drain on corporate budgets,” “threat to the continued usefulness of the most

23 successful tool of the computer age,” “lost productivity,” “spam imposes a cost on users,” and “it

24 also causes many additional problems because it is easy and inexpensive to create, but difficult

25 and costly to eliminate.”         As such, it is apparent that the Legislature sought to codify a

26

27
     1
         See ¶¶ 20, 55, 60
28                                                      -2-                      Case No. 3:19-cv-355-VC
     SMRH:228658066.1                                         DMS'S OPPOSITION TO MOTION TO REMAND
                 Case 3:19-cv-00355-VC Document 18 Filed 03/05/19 Page 3 of 9




 1 substantive right for users of email to be free of such prohibited commercial email given the

 2 variety of damages and harms that the Legislature determined arise from receipt of these emails.

 3           Moreover, Plaintiffs would have the Court believe that while the emails in dispute are

 4 deceptive for the purposes of avoiding the express preemption of the CAN-SPAM Act, their

 5 being deceived by such emails is not a sufficient injury to confer Article III standing. Not only is

 6 being deceived sufficient to suffer a particularized injury, but Plaintiffs’ pleading explicitly

 7 acknowledges it. To be sure, despite representing to the Court that they have not alleged an

 8 injury, Plaintiffs’ Complaint demonstrates the opposite: At paragraphs 20 and 55, Plaintiffs’

 9 allege that “Plaintiffs are informed and believe and thereon allege that each of the Defendants

10 designated herein as a DOE is legally responsible in some manner for the matters alleged in this

11 complaint, and is legally responsible in some manner for causing the injuries and damages of

12 which Plaintiffs complain” and “Defendants committed wrongful acts pursuant to the

13 conspiracy by advertising in unlawful spams, and Plaintiffs were damaged by receiving those

14 unlawful spams.” These allegations alone demonstrate that Plaintiffs have standing to bring the

15 17529.5 claims they have asserted.

16           Moreover, it is of no consequence that Plaintiffs have opted not to quantify the actual

17 damages that they alleged to have suffered and have instead chosen to recover statutory damage.

18 To be sure, the scenario in which plaintiffs choose to recover the more lucrative statutory

19 penalties relative to their de minimis actual damages have routinely been permitted to proceed

20 with their claims in federal court. See e.g., Romero v. Dep’t Stores Nat’l Bank, 2018 U.S. App.

21 LEXIS 5266 (9th Cir. Feb 28, 2018) (reversing district court’s holding that de minimis irritation

22 would not support Article III standing).     Finally, and perhaps most importantly, the California

23 Legislature specifically provided for inflated statutory damages as an alternative recovery for

24 email recipients because it recognized that actual damages are likely to be small in the vast

25 majority of suits involving allegations of violation of 17529.5 and in recognition of the fact that

26 claimants seeking redress under 17529.5 may have difficulty proving actual damages,

27 notwithstanding suffering them. See Assemb. Comm. on Judiciary, Analysis of S. Bill No. 186

28                                                  -3-                      Case No. 3:19-cv-355-VC
     SMRH:228658066.1                                     DMS'S OPPOSITION TO MOTION TO REMAND
                  Case 3:19-cv-00355-VC Document 18 Filed 03/05/19 Page 4 of 9




 1 (2003-2004 Reg. Sess.) as amended June 26, 2033 (providing statutory damages because “actual

 2 damages are likely to be small in many such suits”).

 3           Finally, to the extent that Plaintiffs submit argument relative to Defendant’s pending

 4 Motion to Dismiss (Dkt. No. 9), any such argument should not be received by the Court and

 5 Defendant reserves its right to address those arguments within the context of the future briefing

 6 of that motion, as appropriate.

 7           For the foregoing reasons, as detailed further below, Defendant respectfully requests that

 8 the Court deny Plaintiffs’ Motion.

 9 II.       LEGAL STANDARD

10           Standing is an essential component of the case or controversy requirement of Article III,

11 § 2 of the United States Constitution. Am. Civil. Liberties Union of Nevada v. Lomax, 471 F.3d

12 1010, 1015 (9th Cir. 2006) (internal quotation marks and citations omitted). “To satisfy Article

13 III standing, the plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the

14 challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial

15 decision.” Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037, 1042 (9th Cir. 2017). “A

16 plaintiff establishes injury in fact, if he or she suffered “an invasion of a legally protected

17 interest” that is “concrete and particularized” and “actual or imminent, not conjectural or

18 hypothetical.” Id. (citing Spokeo, Inc. v. Robbins, 136 S. Ct 1540, 1548 (2016)). “To establish

19 such an injury, the plaintiff must allege a statutory violation that caused him to suffer some harm

20 that actually exists in the world; there must be an injury that is real and not abstract or merely

21 procedural.” Eichenberger v. ESPN, Inc., 876 F.3d 979, 982 (9th Cir. 2017).

22 III.      ARGUMENT

23           A.         The California Legislature Codified Substantive Rights by Enacting Cal.

24                      Bus. & Prof. Code § 17529

25           Plaintiffs allege that their statutory rights were violated as a result of their receipt of

26 commercial email comprised of header information containing material misrepresentations and

27

28                                                     -4-                      Case No. 3:19-cv-355-VC
     SMRH:228658066.1                                        DMS'S OPPOSITION TO MOTION TO REMAND
                 Case 3:19-cv-00355-VC Document 18 Filed 03/05/19 Page 5 of 9




 1 subject lines containing falsified or deceptive information, against the prohibitions contained in

 2 17529.5.

 3           Oftentimes, in determining whether an intangible harm is sufficiently concrete for

 4 standing purposes, such as the intangible harm suffered here with respect to Plaintiffs’ receipt of

 5 the subject commercial email, courts are tasked with the difficult assignment of analyzing both

 6 the history and judgment of the legislature. See Eisenberger, 876 F.3d at 982. Such a tortured

 7 and laborious analysis is not required as it relates to the intangible harms that may be borne by

 8 plaintiffs alleging violation of 17529.5, however. This is due to the fact that the state legislature

 9 specifically identified their legislative findings at Cal. Bus. & Prof. Code § 17529. Those

10 findings demonstrate that the statute was enacted in order to codify a substantive right rather than

11 to proscribe mere procedural protections.

12           Contrary to Plaintiffs’ repeated assertions that the legislature merely referred to spam as

13 annoying, the legislature actually went above and beyond in order to make plain that such email

14 represented a far more insidious problem than a mere annoyance. In fact, subsection (b) of the

15 statute states that “[t]he increase in spam is not only an annoyance but is also an increasing drain

16 on corporate budgets and possibly a threat to the continued usefulness of the most successful tool

17 of the computer age.” The concern was repeated in subsection (h), in which an analogy was

18 made between spam and junk mail, which the legislature found both “can be annoying and waste

19 time, but it also causes many additional problems because it is inexpensive to create, but difficult

20 and costly to eliminate.” Other injuries to consumers, aside from annoyance, identified by the

21 legislature in the findings can be found at subsections (d) and (e) of 17529 and include “ lost

22 productivity” and “additional equipment, software, and manpower to combat the problem,” and

23 other “cost[s] on users, using up valuable storage space in e-mail inboxes, as well as costly band

24 width,” costs on “networks and computer servers.” Finally, the legislature found that “spam is

25 responsible for virus proliferation that can cause tremendous damage both to individual

26 computers and to business systems.” Cal. Bus. & Prof. Code § 17529(l).

27

28                                                   -5-                      Case No. 3:19-cv-355-VC
     SMRH:228658066.1                                      DMS'S OPPOSITION TO MOTION TO REMAND
                  Case 3:19-cv-00355-VC Document 18 Filed 03/05/19 Page 6 of 9




 1           Through enactment of 17529.5, based upon the catalog of harms identified in connection

 2 with receipt of unsolicited commercial email, California’s legislature sought to protect

 3 consumers against such harms and created a substantive right to not receive email containing

 4 materially misleading or fraudulent header information or deceptive subject lines.                The

 5 legislature did not leave it a mystery as to the reason that it believed that such email required

 6 prohibition, it expressly identified the myriad harms in its legislative findings. Providing a

 7 private right of action, the legislature further reinforced these findings by permitting recipients of

 8 such email to seek recourse when their statutory right to be free of same had been violated.

 9           B.         Case Law Supports a Finding of Standing

10           Plaintiffs cite to two cases, Soriano v. Lending Tree LLC et al., 3:17-cv-07078-MMC

11 (Dkt. No. 31) and Blanchard v. Fluent LLC et al., 2017 U.S. Dist. LEXIS 88415 (N.D. Cal. June

12 8, 2017), for the proposition that similar cases to the instant matter have been remanded upon

13 like circumstances. However, both such cases were decided by the same judge, demonstrating a

14 lack of judicial consensus on the whether 17529.5 claims must be remanded after being brought

15 in federal court. Moreover, neither case is binding precedent on this Court.

16           By contrast, Silverstein v. Keynetics, Inc. et al. 2018 U.S. Dist. LEXIS 189114 (C.D. Cal.

17 Nov. 5, 2018), although also not binding, offers the Court a much more persuasive guide with

18 which to analyze standing issues pertaining to Plaintiffs’ 17529.5 claims.           Silverstein was

19 decided subsequent to both Soriano and Blanchard. To this point, the Silverstein Court granted

20 the request made by the plaintiff that judicial notice be taken of the Blanchard decision prior to

21 ruling on the motion to remand pending before it in a case involving identical claims to those

22 asserted by Plaintiffs. Notwithstanding taking judicial notice of the Blanchard ruling and its

23 attempt to distinguish claims brought pursuant to 17529.5 to those brought pursuant to the

24 Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”), Silverstein ultimately

25 determined that the 17529.5 claims had been properly removed by the defendant because

26 plaintiffs’ allegations that their statutory rights had been violated sufficiently demonstrated a

27 concrete injury for purposes of establishing Article III standing.     Silverstein implicitly rejected

28                                                   -6-                       Case No. 3:19-cv-355-VC
     SMRH:228658066.1                                       DMS'S OPPOSITION TO MOTION TO REMAND
                 Case 3:19-cv-00355-VC Document 18 Filed 03/05/19 Page 7 of 9




 1 the reasoning of Blanchard, which had reached the conclusion that receipt of a prohibited email

 2 fundamentally differs from receipt of a prohibit phone call, and that the latter is sufficient to

 3 confer Article III standing while seeking statutory liquidated damages while the former is not

 4 under identical circumstances.

 5           Silverstein’s reasoned conclusion that the substantive protections codified by 17529.5

 6 closely resemble those substantive protections provided by the TCPA is correct and should be

 7 appropriately followed the Court. The parallels between the TCPA and 17529.5 are apparent.

 8 Both statutes prohibit the transmission of certain unsolicited communication. Both statutes

 9 provide aggrieved recipients of those unsolicited communication the option of recovering

10 statutory liquidated damages or actual damages. In recognition that the actual damages incurred

11 by virtue of receipt of the respective prohibited communication, both statutes established a level

12 of statutory damages that do not otherwise correspond to the actual injury suffered by the person

13 seeking redress in order to be punitive and to provide powerful disincentives in furtherance of

14 the goal of achieving the policy goal of prohibition.          Finally, both statutes represent the

15 respective legislature’s efforts to give statutory rights to consumers to pursue strict liability

16 recourse against those that both directly transmit the prohibited communication as well as those

17 entities whose goods or services are advertised in the prohibited communication. This is because

18 both statutes also recognize the difficulty that consumers may have in determining the identity of

19 the dialer, in the context of the TCPA, or the sender in the context of 17529.5. Finally, were the

20 foregoing not enough, the legislative findings also make a direct tie to the TCPA, explicitly

21 analogizing unwanted spam email to junk faxes prohibited by the TCPA while identifying the

22 concrete intangible harm suffered by recipients of spam.

23           The Ninth Circuit in Van Patten v. Vertical Fitness Group, LLC, 847 F.3d 1037 (9th Cir.

24 2017) undertook the standing analysis in the context of the Telephone Consumer Protection Act,

25 47 U.S.C. § 227 et seq. (“TCPA”. Van Patten held that the TCPA establishes the substantive

26 right to be free from certain types of phone calls and text messages and that plaintiffs allegation a

27 violation of the TCPA need not allege any additional harm beyond the one that Congress had

28                                                   -7-                      Case No. 3:19-cv-355-VC
     SMRH:228658066.1                                      DMS'S OPPOSITION TO MOTION TO REMAND
                 Case 3:19-cv-00355-VC Document 18 Filed 03/05/19 Page 8 of 9




 1 identified in enacting the statute. Silverstein followed the Van Patten analysis in determining

 2 that, when combined with the legislative findings detailing the harms suffered by spam

 3 recipients, the close similarities between call recipients alleging TCPA claims and email

 4 recipients alleging 17529.5 mandate a like result for the purposes of establishing standing.

 5           When examining whether recipients of prohibited phone calls possess the necessary

 6 Article III standing to bring claims asserting violation of the TCPA, courts nationwide have

 7 concluded that such claimants do have such standing, even in the absence of alleging any

 8 additional harm beyond receipt of an unsolicited phone call placed by an autodialer.       See also

 9 Booth v. Appstack, Inc., 2016 U.S. Dist. LEXIS 68886 (W.D. Wash. May 25, 2016) (alleged

10 TCPA violations “required Plaintiffs to waste time answering or otherwise addressing

11 widespread robocalls . . . such an injury is sufficiently concrete to confer standing.); LaVigne v.

12 First Cmty. Bancshares, Inc., 215 F.Supp. 3d 1138 , 1144 (D.N.M. Oct. 19, 2016) (finding a

13 violation of the TCPA constitutes a “concrete” harm for an Article III injury-in-fact requirement,

14 noting “the TCPA contains a congressionally-identified concrete injury in its language

15 prohibiting certain kinds of telephone calls.). Given the close parallels between the TCPA and

16 17529.5, combined with the fact that the California Legislature, in its language prohibiting

17 certain kinds of unsolicited commercial email identified concrete injuries suffered by spam

18 recipients, there is little reason to deviate from the universal conclusion that receipt of

19 statutorily-prohibited communication alone is sufficient to give rise to Article III standing.

20 Accordingly, the Court should find that Plaintiffs have Article III standing and deny their motion

21 to remand.

22           Finally, Plaintiffs’ reliance on Hypertouch v. ValueClick, Inc., 192 Cal. App. 4th 805 (2d

23 Dist. 2011) for the notion that 17529.5’s allowance of liquidated damages undermines their

24 standing is misplaced. There, the Court analyzed whether the nature of liquidated damages

25 under pursuant to 17529.5 rendered claims seeking such damages subject to the three-year statute

26 of limitations provided by Code of Civil Procedure 338(a) or the one-year statute of limitations

27 of Code of Civil Procedure § 340(a). That Hypertouch determined that 17529.5’s liquidated

28                                                  -8-                       Case No. 3:19-cv-355-VC
     SMRH:228658066.1                                      DMS'S OPPOSITION TO MOTION TO REMAND
                 Case 3:19-cv-00355-VC Document 18 Filed 03/05/19 Page 9 of 9




 1 damages are penal in nature does not ultimately determinative of the absence of a concrete injury

 2 that aggrieved parties suffer when the statute is violated. Notably, the Hypertouch court did not

 3 undertake an analysis into whether alleging a substantive violation of 17529.5 sufficiently

 4 confers standing on the claimant. In fact, as noted above, the TCPA also includes the option for

 5 claimants to seek recovery of damages that are disproportionate to the harm suffered. See 47

 6 U.S.C. 227(b)(3)(B) and (C) providing for recovery of $500 in statutory damages for each

 7 violation for $1,500 if the court finds a violation to be willful or knowing. As a result, the

 8 TCPA, like 17529.5, codifies the legislature’s goal of including a remedial and disproportional

 9 recovery in order to address a public harm and to redress harms to individuals who are forced to

10 absorb the costs that have been shifted onto them by email senders and/or call dialers. See Cal.

11 Bus. & Prof. Code § 17529(e) and (h).

12 IV.       CONCLUSION

13           For the foregoing reasons, Defendant respectfully request that the Court find that

14 Plaintiffs have Article III standing and deny their Motion to remand this matter accordingly.

15
     Dated: March 5, 2019              SHEPPARD, MULLIN, RICHTER & HAMPTON                 LLP
16

17
                                       By                         /s/ Jay T. Ramsey
18                                                                JAY T. RAMSEY

19                                                       KLEIN MOYNIHAN TURCO LLP
                                                         Neil Asnen (pro hac vice to be filed)
20

21                                                            Attorneys for Defendants
                                                         DIGITAL MEDIA SOLUTIONS LLC
22

23

24

25

26

27

28                                                 -9-                       Case No. 3:19-cv-355-VC
     SMRH:228658066.1                                     DMS'S OPPOSITION TO MOTION TO REMAND
